J-S11038-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
                  Appellee                :
                                          :
            v.                            :
                                          :
JAMES CONRAD PRUITT,                      :
                                          :
                  Appellant               :          No. 1249 MDA 2014

           Appeal from the PCRA Order entered on June 24, 2014
            in the Court of Common Pleas of Lancaster County,
            Criminal Division, No(s): CP-36-CR-0000609-2011;
            CP-36-CR-0000612-2011; CP-36-CR-0000631-2011

BEFORE: PANELLA, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED FEBRUARY 19, 2015

      James Conrad Pruitt (“Pruitt”) appeals from the Order denying his first

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court set forth the relevant factual and procedural history in

its Opinion, which we incorporate herein by reference.      See PCRA Court

Opinion, 9/5/14, at 1-3 (unnumbered).1

      In August 2013, Pruitt’s PCRA counsel filed an Amended PCRA Petition,

after which the PCRA court conducted a hearing. Following the hearing, the

PCRA court entered an Order, on June 24, 2014, denying the PCRA Petition.




1
 We will hereinafter refer to Pruitt’s counsel who represented him during the
guilty plea and pretrial proceedings, Andrew E. Spade, Esquire, as “trial
counsel” or “Attorney Spade.”
J-S11038-15


In response, Pruitt timely filed a Notice of Appeal and a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of Errors Complained of on Appeal.

      On appeal, Pruitt presents the following issue for our review:

“Whether the [PCRA] court [] erred in denying post-conviction relief where

trial counsel’s failure to seek suppression of [Pruitt’s] coerced ‘confession’

induced him to plead guilty?” Brief for Appellant at 4.

      The applicable standards of review regarding the denial of a PCRA

petition and ineffectiveness claims are as follows:

             Our standard of review of a PCRA court’s denial of a
      petition for post[-]conviction relief is well-settled: We must
      examine whether the record supports the PCRA court’s
      determination, and whether the PCRA court’s determination is
      free of legal error.   The PCRA court’s findings will not be
      disturbed unless there is no support for the findings in the
      certified record.

                                 ***

             It is well-established that counsel is presumed to have
      provided effective representation unless the PCRA petitioner
      pleads and proves all of the following: (1) the underlying legal
      claim is of arguable merit; (2) counsel’s action or inaction lacked
      any objectively reasonable basis designed to effectuate his
      client’s interest; and (3) prejudice, to the effect that there was a
      reasonable probability of a different outcome if not for counsel’s
      error. The PCRA court may deny an ineffectiveness claim if the
      petitioner’s evidence fails to meet a single one of these prongs.
      Moreover, a PCRA petitioner bears the burden of demonstrating
      counsel’s ineffectiveness.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010)

(citations omitted).

            When an appellant pleads guilty to the charges against him
      or her, the grounds for appeal are limited.


                                  -2-
J-S11038-15



           It is well settled that, where a guilty plea has been
           entered, all grounds of appeal are waived other than
           challenges to the voluntariness of the plea and the
           jurisdiction of the sentencing court. Thus[,] allegations
           of ineffective assistance of counsel in connection with
           entry of the guilty plea will serve as a basis for relief only
           if the ineffectiveness caused appellant to enter an
           involuntary or unknowing plea.

Commonwealth v. Boyd, 835 A.2d 812, 815 (Pa. Super. 2003) (citation

omitted); see also Commonwealth v. Watson, 835 A.2d 786, 795 (Pa.

Super. 2003) (same).

       Pruitt argues that trial counsel was ineffective for allowing Pruitt to

plead guilty and for failing to file a motion to suppress his inculpatory

statement given to Quarryville Police Chief Kenneth Work (“Chief Work”).

See id. at 9-10.2 Specifically, Pruitt contends as follows:

       The PCRA hearing revealed that trial counsel did not pursue a
       meritorious suppression issue arising from the obvious facial
       irregularities in the dates and times written by [Chief Work] on
       the Miranda[3] waiver and statement. If the Miranda warnings
       were given after the oral interview was conducted or the written
       “Q & A” prepared, grounds for suppressing [Pruitt’s] statement
       existed, if [Pruitt was] in custody at the time of the
       interrogation.

Id. at 9 (footnote added); see also id. (asserting that “[i]t is at least

arguable that [Pruitt] was subjected to a custodial interrogation without the

benefit of Miranda [warnings] ….”). Moreover, according to Pruitt, he “may

2
  Pruitt clarifies that his claim is one of ineffective assistance of counsel, not
a claim of an unlawfully-induced guilty plea under 42 Pa.C.S.A.
§ 9543(a)(2)(iii). Brief for Appellant at 8.
3
    See Miranda v. Arizona, 384 U.S. 436 (1966).


                                    -3-
J-S11038-15


have been ‘adamant that he did not want to go to trial and wanted to plead

guilty,’ as [trial] counsel testified (N[.]T[., 11/6/13], p. 21), but the initial

inclination of the lay client cannot excuse [trial] counsel from doing his job

and investigating every reasonable theory of defense.” Brief for Appellant at

9-10.

        In its Pa.R.A.P. 1925(a) Opinion, the PCRA court discussed the

applicable law, thoroughly addressed Pruitt’s ineffectiveness claim, and

determined that he had not met any of the prongs of the ineffectiveness

test. See PCRA Court Opinion, 9/5/14, at 4-8 (unnumbered). Our review

confirms that the PCRA court’s analysis is supported by the record and the

law, and we therefore affirm on this basis in rejecting Pruitt’s sole issue on

appeal. See id.4

        Because we conclude that the PCRA court neither abused its discretion

nor committed an error of law by denying Pruitt’s PCRA Petition, we affirm

the Order on appeal.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/19/2015

4
  By pleading guilty, Pruitt waived all issues concerning the merits of a pre-
trial motion to suppress. See Boyd, supra.


                                   -4-
                                                                                    Circulated 01/28/2015 11:16 AM




                                                                           Opinion No. 33-2014

                                                                              September 5, 2014

                                                                                      Copies To:

                                                                        Russell R. Pugh, Esquire -

                                                              Amber L. Czemiakowski, Esquire


     IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY,

                      PENNSYLVANIA CRIMINAL DIVISION



COMMONWEALTH OF PENNSYLVANIA


                                                                No: CP-36-CR 609-2001
                                     v.

JAMES CONRAD PRUITT

                                                                                          ..
                                                                                         C;;
                                                                                                 -;
                                                                                                 en
                                          OPINION


BY MADENSPACHER, J.
       Defendant, James Pruitt, was charged through multiple informations with 68 counts of

sexual abuse. The Victims in this case were Defendant's three minor step-daughters. Over a
period spanning 6 years, the Victims endured countless instances of violence and sexual abuse at

the hands of the Defendant. On March 21,2012, in an effort to spare his family from trial, the
                                                                                Circulated 01/28/2015 11:16 AM




Defendant plead guilty to all 68 counts, spread over three criminal informations.! Following his

guilty plea, the Defendant was sentenced to a period of incarceration not less than 60 nor more

than 120 years. No direct appeal was filed.

          Defendant filed apro se PCRA petition on June 14,2013. Russell Pugh, Esquire was

appointed to represent the Defendant, and a hearing was held on November 6, 2013.


Factual History:


          In early December of2010, Quarryville Police Chief, Kenneth Work, was notified ofa

potential sexual abuse case involving the Defendant. (Notes of Testimony from PCRA Vol. 2 Pg.

31) (Hereinafter NT PCRA Vol. 2). Acting on this information Chief Work called the Defendant

and arranged a time and place to conduct an interview. (NT PCRA Vol. 2. Pg. 31). The interview

was held on December 17, 201O;at the Quarryville Police Station"at 08:30 AM. The Defendant

drove his own car to the police station. (NT PCRA Vol. 2 Pg. 31). The interview was conducted

in Chief Work's office with the door left open. At no time during the interview was Defendant

restrained, or told he was not free to leave. (NT PCRA Vol. 1 Pg. 12).

           During the interview, Defendant gave a confession in the form of a typed question and

answer statement. (Def. Ex. 2). Defendant's confession detailed the repeated sexual assaults he

committed against his three step-daughters. In the heading of Defendant's statement, Chief Work

noted the "time taken" as 08:35 hours. (Def. Ex. 2). Affixed to the front of the statement was a

"Miranda Warnings and Waiver" sheet. (Def. Ex. 1). Chief Work noted the time Defendant was

advised of his rights on that form as 08:35 hours. (NT peRA Vol. 1 Pg. 12).




1   Criminal Information No.'s: 609;612;631-2011
                                                                               Circulated 01/28/2015 11:16 AM




       The issue regarding the Miranda fonn is not whether Defendant knowingly signed it; but

at what point during the interview process it was signed. (NT PCRA Vol. 1 Pg. 7-8). Defendant

contends that upon his arrival, Chief Work began an infonnal interview asking questions and

taking hand-written notes. (NT PCRA Vol. 1 Pg.5-6). It was only after this interview, and prior

to the typed statement, that Defendant claims he was advised of his Miranda Rights. Thus,

Defendant's petition contends that the time written on both the Miranda form and the typed

statement cannot be accurate. (Def. Ex. 2).


       Chief Work recalls the events differently. While testifying at the PCRA hearing, Chief

Work stated that the first thing he did was advise the Defendant of his Miranda Rights. (NT

PCRA Vol. 2 Pg. 32). Chief Work stated that he first explained the rights and the fonn to the

Defendant while simultaneously filling in the time and background data on the fonn. Id. Only

after the Defendant agreed to waive his Miranda rights did Chief Work begin the infonnal, and

subsequent typed question and answer statement. Id.


       When asked why he wrote 08:35 on the subsequent question and answer statement, Chief

Work stated that in his 42 years as an officer, "That's how I've always done it," and that he

treated the Miranda fonn and subsequent statements as a "continuing series of events." (NT

PCRA Vol. 2 Pg. 33).

       Defendant now contends that trial counsel, Andrew E. Spade, Esq., was ineffective in that

he failed to note the timing discrepancies between the waiver form and Defendant's statement.

Further, that Attorney Spade should have moved to suppress Defendant's statements based on

the perceived inadmissible confession. The instant petition was filed.
                                                                                     Circulated 01/28/2015 11:16 AM




Legal Argument:


       Defendant brings his claim for relief pursuant 42 Pa. CS. § 9543 (a)(2)(ii) ineffective

assistance of counsel. For Defendant to make out a claim of ineffective assistance of counsel, he

must demonstrate the following by a preponderance of the evidence: (1) that the underlying

claim is of arguable merit; (2) that counsel had no reasonable strategic basis for his action or

inaction; and (3) that, but for the omission of counsel, there is a reasonable probability that the

outcome of the proceeding would have been different. Commonwealth v. Wallace, 724 A.2d 916,

921 (Pa. 1999).


Claim of Arguable Merit:


       The relative merit of Defendant's ineffective assistance claim hinges on whether or not

Chief Work violated Defendant's rights in procuring his confession. It is this Court's opinion

that: 1) Defendant was not subject to a custodial interrogation such that a Miranda waiver was

required. And 2) Notwithstanding Defendant's status during the interview, the Defendant was

adequately warned and agreed to waive his rights.

        The warnings articulated by Miranda v. Arizona, 86 S.Ct. 1602 (1966) become

mandatory whenever one is subjected to a custodial interrogation. Commonwealth v. Baker, 963

A.2d 495, 500 (Pa. Super. 2008). Whether a person is "in custody" for purposes of Miranda is

judged by a totality of the circumstances. Id. The outcome depends on whether the person is

physically [deprived] of his freedom in any significant way; or is placed in a situation in which

he reasonably believes that his freedom of action or movement is restricted by the interrogation.

Id. at 501.
                                                                              Circulated 01/28/2015 11:16 AM




       The circumstances surrounding Defendant's confession show no such deprivation.

Defendant voluntarily met with Chief Work at the station. (NT PCRA Vo1.2 Pg.31). He was free

to leave at any time, and was not threatened or coerced into speaking with Chief Work. (NT

PCRA Vol. 1 Pg. 11). The interview was conducted in Chief Work's office with the door

open. (NT PCRAVol.l Pg. 18). At the conclusion of the interview, Defendant was able to walk

out the front door and return home, despite the content of his confession. (NT PCRA Vol. 1. Pg.

19). It was not until days later that the Defendant was placed into custody and charged with the

crimes alleged in the informations. Id.


       None of the factors supporting a custodial interrogation were present in Defendant's

interview. Accordingly, even if Chief Work had not obtained a Miranda waiver from the

Defendant, his confession would not have been suppressed.

       Despite being under no obligation to do so, Chief Work advised the Defendant of his

rights, and obtained a waiver before conducting the interview. As Chief Work laid out in his

testimony; it was his common practice to put the same time [08:35 hours] on both the Miranda

waiver, and the statement itself. (NT PCRA Vol. 2 Pg. 32). Chief Work had a work habit of

placing the same time on both documents because he felt they were all part of the same "series of

events." (NT PCRA Vol. 2. Pg. 33). Despite this, Defendant claims that because the two

documents have the same time stamp he is deserving of a basis for appeal. The dialogue from the

statement itself however contradicts Defendant's claim:


       "Question: Mr. PLUitt, you have been advised of your rights and stated that you

       understood them, is that correct?


        Answer: That's Correct.
                                                                                Circulated 01/28/2015 11:16 AM




       Question: You have made certain oral admissions to me here today and I would like to

       reduce those statements to typed form. Is that okay?


       Answer: That's fine sir." (Def. Ex. 2).


The excerpt from the statement above shows the natural progression of the interview, consistent

with Chief Work's description: First; Defendant was advised of Miranda rights. Next; an oral

interview was conducted. Last; a typed statement based on the contents of the oral interview was

drafted. After the final statement was drafted and printed the Defendant was given the

opportunity to look over the statement in its entirety. (NT PCRA Vol. 1 Pg. 12). Defendant had

the opportunity, at that time, to note any discrepancies he had with either the time or the content

of the statement. ld. Instead, Defendant signed his name across each page of the statement, in

essence vouching for the veracity of the document as a whole.


       Accordingly, Defendant's motion to suppress would likely be denied/making Defendant's

PCRA claim meritless.


Filing of Motion Would not Further Defendant's Strategic Goals:


       In evaluating the second prong, Defendant must show that counsel lacked any reasonable

strategy to support his action! inaction. Commonwealth v. Wallace, supra. Defense counsel is

afforded broad discretion in determining the tactics and strategy of the defense. Commonwealth

v. Fowler, 670 A.2d 153 (Pa. Super. 1996). The applicable test in weighing counsel's strategy is

not whether alternative strategies were "more reasonable," but whether counsel's decision had

any reaSonable basis to advance the interests ofthe defendant. Commonwealth v. Baker, 880

A.2d 654, 656 (Pa: Super. Ct. 2005).
                                                                                 Circulated 01/28/2015 11:16 AM




       Both the. Defendant and Attorney Spade noted that throughout the representation,

"Defendant was. adamant regarding his desire to plead guilty." (NT PCRA Voll. Pg. 21-2). The

Defendant made it known that his wish was based on a desire to spare his family the misfortunes

of trial. (NT PCRA Vol. 1 Pg. 15,21-2). Upon learning the Defendant's objectives, Attorney

Spade turned his attention towards pursuing a negotiated plea agreement with the

Commonwealth. (NT PCRA Vol. 1 Pg. 22). While suppression of Defendant's confession is

certainly an acceptable defense strategy, Attorney Spade knew that the chances of success on

such a motion was a remote possibility. Accordingly, Attorney Spade focused his attention

elsewhere on strategies more in line with the goals professed by his client. Had Attorney Spade

sought suppression of Defendant's statement the" likely outcome would have pushed down a path

toward trial. The exact outcome Defendant was adamant he wished to avoid. Accordingly,

Attorney Spade's decision to focus on securing a plea agreement and mitigate sentencing was a

reasonable tactic supported by Defendant's own personal interests.

No Reasonable Probability the Outcome Would Differ:

       Even if Defendant is able to meet the first two prongs under an ineffective assistance

claim, Defendant still must show that the actions of trial counsel resulted in actual prejudice to

the Defendant. Commonwealth v. Kimball, 724 A.2d 326,333 (Pa. 1999.) The "prejudice prong"

is imperative in Defendant's prayer for relief. If the Defendant fails to establish a resulting

prejudice, his claim will fail regardless of the first two requirements. Commonwealth v. Neal,

713 A.2d 657 (Pa. Super. 1998). A defendant establishes resulting prejudice where he can show,

but for the actions or inactions of defense counsel, there is a reasonable probability that the

outcome of the proceeding would have been different. Kimball, 724 A.2d at 333.
                                                                              Circulated 01/28/2015 11:16 AM




       Assuming arguendo that Defendant's claim survived the first two hurdles. The resulting

prejudice prong is an insurmountable requirement for the Defendant. Even without Defendant's

confession, the Commonwealth had ample evidence of Defendant's crimes in the form of victim

testimony. Thus, trial counsel's proposed failure in not suppressing Defendant's statement had

no prejudicial effect on the outcome ofthe case. The probability that Defendant would have been

convicted based on the remaining evidence was still overwhelming


       Accordingly, for the reasons stated above Defendant's petition fails to state a meritorious

claim for ineffective assistance of counsel pursuant 42 Pa. CS. § 9543 (a)(2)(ii) and his PCRA

petition was properly DENIED.